Citation Nr: 0205506	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-11 872 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with scoliosis and sciatica due 
to air embolus.  

(The issues of service connection for diplopia secondary to 
cerebral ischemia due to air embolus and a disability 
evaluation in excess of 20 percent for a cold injury of the 
left foot will be addressed in a subsequent decision 
following additional evidentiary development by the Board.) 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1945 to July 
1946 and from October 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  A hearing was held before the undersigned Board 
member at the RO in August 1998.  A transcript of that 
hearing is of record. 

The issue on appeal was denied by the Board in a decision 
dated in July 1999. This decision was appealed to the Court 
of Appeals for Veterans Claims (Court). Pursuant to a Joint 
Motion dated earlier the same month, in an Order dated in 
September 2000, the Court vacated the July 1999 Board 
decision as to the issue in question and remanded the matter 
under 38 U.S.C.A. § 7252(a). 


FINDINGS OF FACT

1.  The veteran has been notified of all pertinent laws and 
regulations and of the evidence necessary to establish his 
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The lumbosacral spine disability, including degenerative 
joint disease, scoliosis and sciatica, was not present in 
service or until many years thereafter and is not shown to be 
related to service or to an incident of service origin.





CONCLUSION OF LAW

Lumbosacral spine disability, including degenerative joint 
disease, scoliosis and sciatica, was not incurred in or 
aggravated by service, nor may degenerative joint disease of 
the lumbosacral spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2001); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA.  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as opinions by a VA physician and 
an independent medical specialist.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. In addition, the veteran was accorded a 
personal hearing before the undersigned Member of the Board 
in August 1998 and received a copy of the prior Board 
decision addressing the issue in question. The Board 
therefore finds that the notice requirements of the new law 
have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

There is much medical evidence of record, aside from the 
recent VA orthopedic and neurologic examination reports, and 
the record will be read by the Board in its entirety, in an 
effort to resolve any of the complexities of the case.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

In February 2002, the Board forwarded the opinion of an 
independent medical specialist to the veteran's 
representative so as to afford him an opportunity to submit 
any additional evidence or argument.  The representative was 
advised that if no response was received within 60 days of 
the date of forwarding, the Board would assume that no 
further evidence or argument would be forthcoming and would 
proceed with the appeal.  To date, no additional pertinent 
evidence or argument has been received.  See 38 C.F.R. 
§ 20.1304 (2001).  


Background

The service medical records for the veteran's first period of 
active duty are completely negative for complaints or 
findings referable to disabilities of the spine. 

In March 1954, the veteran was diving for ammunition in New 
York Bay in about 40 feet of water when a control valve 
jammed and he was unable to get enough air into the suit.  He 
made a rapid descent due to the speed of the tide (five 
knots) and the inability of the tender to feel signals.  The 
veteran sustained a squeeze with a small rupture in the left 
drum and one in the right drum.  It was reported that he had 
been spitting blood and having severe frontal headaches on 
both sides and that these symptoms continued into the 
following day.  He was treated with aspirin with codeine 
(APC).  X-rays of the sinuses reportedly were cloudy over the 
left sinus.  It was further reported that the veteran 
continued to dive and continued to have difficulty with his 
sinus.  It was also reported that he was still spitting 
blood.  

When the veteran was seen a week after the diving incident, 
there were still signs of blood in the sputum, but, 
symptomatically, he was clearing.  In April 1954, he noted 
difficulty at about 10 feet in descent in the chamber while 
oxygen testing.  There was acute pain over the left frontal 
sinus, and observers noted that he was in obvious distress.  
After 25 feet, symptoms improved.  He expectorated some blood 
after descent.  A similar incident to that just related 
occurred about four days later.  In late April, a similar 
incident to those noted above was explained on the basis of a 
slight tear in the sinus mucosa causing a plug in the sinus 
relieved by sufficient pressure.  

The veteran's separation examination in June 1954 was 
negative for pertinent complaints or findings.


Analysis

The veteran maintains that he has low back disability as a 
consequence of the diving accident in service that caused an 
air embolus and decompression sickness.  That such an episode 
occurred is not disputed; what is disputed is whether it 
caused his low back pathology.  

The service medical records are completely negative for 
complaints or findings of low back disability, however 
classified.  A VA examination in October 1954 was similarly 
negative for complaints or findings of low back disability.  
The earliest indication of any back disability was on VA 
examination in June 1982, when diagnoses included increased 
dorsal kyphosis.  When seen by a private physician in 
December 1990, it was reported that the veteran had a 7-year 
history of progressive back and leg pain.  He had tenderness 
over the sciatic notch, and it was felt that his symptoms 
were a combination of degenerative scoliosis, L3-4 and L4-5 
stenosis, and degenerative hip disease.  A CT scan of the 
lumbar spine in December 1990, as interpreted by Kenneth B. 
Heithoff, M.D., a radiologist, was essentially consistent 
with this conclusion.  VA X-rays of the lumbosacral spine in 
May 1996 were felt to visualize severe degenerative disk 
disease involving L3-4 and L4-5, with lesser changes at L2-3; 
rotoscoliosis; and Grade I spondylolisthesis of L5 on S1.  
Two surgical clips were present just anterior to the L2-3 
intervertebral disc.  Chest X-rays by VA in May 1996 were 
interpreted as showing diffuse osteopenia throughout the 
thoracic spine, with multiple "insufficiency" wedge 
compression fractures involving the upper thoracic spine with 
associated kyphosis.  On a VA hematologic examination in May 
1996, a history of decompression sickness was noted, and 
degenerative disk disease and lumbar collapsed vertebrae were 
assessed.  However, the examiner was of the opinion that it 
was hard to find an etiological link to the veteran's 
decompression illness.  VA X-rays in June 1997 were felt to 
show a new Grade I spondylolisthesis of L4 on L5 with slight 
progression of disk space narrowing at the L4-5 level.  A VA 
general medical examination culminated in diagnoses that 
included degenerative lumbar vertebral disease.  

The veteran testified in August 1998 that his vertebrae were 
destroyed because of an air embolism.  He stated that 
"barotrauma" caused his back problems, which were verified 
by a CT scan in 1984 before he had undergone any back 
surgery.  (A private CT scan of the brain in July 1984 was 
interpreted by Dr. Heithoff as showing two areas of focal 
atrophy in the left parietal lobe near the midline and 
laterally in the right parietal lobe; an ischemic etiology 
was felt to be the most likely.)  The veteran conceded that 
there is no record of treatment in service for degeneration 
of the lumbar vertebrae with right sciatica and that the only 
time this became evident was on X-rays of the back.  He 
claimed that X-rays showed multiple fractures in the thoracic 
area with a resultant kyphosis.  He testified that when deep 
sea diving, it is necessary to have the helmet "jocked down 
with heavy straps on your shoulders," that the straps are 
"real tight," and that this "compresses the vertebrae."  
The veteran said that he did not know that he had fractured 
vertebrae but that VA proved it to him.  

The veteran testified that X-rays showed that he had diffuse 
osteopenia, which means that he had osteoporosis throughout 
the thoracic spine with multiple insufficiency wedge 
compression fractures involving the upper thoracic spine with 
associated kyphosis.  (Osteoporosis is reduction in the 
amount of bone mass, leading to fractures after minimal 
trauma.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1202 (28th 
ed. 1994).)  He again attributed the fractures and kyphosis 
to "a so-called jocking [down] injury."  The veteran stated 
that recent X-rays also demonstrated that he had degenerative 
disk disease involving L3, L4, and L5, with lesser changes at 
L2 and L3, rotoscoliosis, and Grade I spondylolisthesis of L5 
on S1.  He testified that he got severe pain in his low back 
with radiating pain down his right leg if he were on his feet 
for a number of hours.  He also got pains in his chest due to 
the fractures in his upper back.  

The veteran further testified that the air embolus that he 
sustained in service was shown by the 1984 CT scan and that 
his disabilities of the lumbar spine have resulted from the 
air embolus.  No one has told him this; it is the veteran's 
diagnosis, which is based on his years of experience.  He 
claimed that there was no other reason for his back problems 
to be present.  

The veteran attacked the adequacy of the VA neurologic 
examination by attacking the examiner's credentials.  He 
claimed that the examining physician did not use a scientific 
method for determining the strength of his hands.  He claimed 
that the orthopedic examiner did not measure angles with a 
protractor.  He asserted that his sciatica resulted from his 
scoliosis.  

As indicated above, the opinion of a VA medical specialist 
was sought by the Board in February 1999.  The following 
month, a VA physician wrote in pertinent part:  

I know of no personal cases or of cases 
presented by other spine surgeons in 
which degenerative spinal conditions have 
arisen as a result specifically from 
conditions in which air emboli arise.  
The term barotrauma is repeatedly used in 
the claims file.  I also know of no case 
in which barotrauma has specifically led 
to long term degenerative changes in the 
spine.  The incidence of spinal 
degenerative disease in the general 
population is very high, and [it] is 
generally believed to be higher in 
patients in which smoking is a part of 
their past social and medical history.  
With regard to searching for additional 
evidence that air emboli or barotrauma 
could be involved with spinal 
degenerative conditions, I performed a 
Medline search of the listed medical 
literature back to 1966 crossing the key 
words spine, barotrauma as well as 
osteoporosis on the chance that 
barotrauma might result in osteoporosis 
thus leading to spinal degeneration.  I 
have attached a copy of that search 
[which is of record].  I was unable to 
locate any articles that addressed this 
issue.  This does not prove that they do 
not exist and I would not claim that.  
What it does imply [is that], using 
standard medical search techniques, there 
does not appear to be evidence in the 
medical literature to state a definite 
relationship between these conditions.  

It is . . . therefore my opinion that the 
conditions of . . . lumbosacral spine 
disability, as outlined in this case, do 
not appear to be related to air embolus.

Pursuant to the September 2000 Joint Motion, in 
January 2002 the case was referred to a "Professor 
and Chief, Division of Rheumatology and Connective 
Tissue Research" at a university medical school 
for review of the record and an opinion as to the 
etiology of disabilities at issue. The response, 
received in February 2002, was as follows:

I have reviewed the materials sent with 
your letter of January 28, 2002, which 
included two large
brown folders containing (the veteran)' 
medical records from the VA and your 
summary letter. This
includes multiple physician evaluations, 
CTs and MR's, Chest, spine and other X-
rays, (the veteran)' testimony before 
review boards in the past, medical 
literature supplied by (the veteran), the 
result of a medical literature search by 
a previous physician reviewing this case 
and independent medical opinions rendered 
by outside evaluators.

(the veteran) claims a number of organ 
damages and disabilities due to injuries 
and exposures suffered during his time in 
the Armed Forces. I am asked to comment 
on his claims that barotrauma and/or air 
emboli caused damage to his spine leading 
to diffuse osteoporosis,
degenerative disease, vertebral body 
compression fractures, scoliosis and 
sciatica.

Of relevance (the veteran) smoked 
cigarettes for a number of years and has 
been on coumadin. Both of these are known 
to contribute to osteoporosis. I could 
not find mention of a family history of 
osteoporosis nor of the amount of time 
(the veteran) spends in the sun (sun 
exposure is necessary for activation of 
vitamin D, needed to absorb calcium) or 
his typical calcium 
intake. Osteoporosis is a common problem 
in post-menopausal women, but 
increasingly is being
identified in men as well, typically in 
elderly thin white men.

Likewise, I could find no literature 
attesting to a linkage between barotrauma 
and bone disease. No history is presented 
that would suggest air embolization at 
the time of the events described at and 
above the New York Harbor or at West 
Point. Barotrauma almost certainly 
occurred and all clinical findings (all 
self-limited) are easily explained by 
barotrauma but there is no 
reason to believe air emboli occurred. No 
focal findings that are not easily 
explained by simple barotrauma
are recounted that would suggest 
embolization at that time.

At times (the veteran) seems to be 
claiming that the air embolism occurred 
at the time of his vascular surgery, but 
he had no post-operative illness or 
findings to suggest this happened.

(the veteran)' diffuse osteoporosis is 
unlikely to be due to multiple episodes 
of air embolism or to multiple air emboli 
from a single event; post-surgical 
embolization is not supported by the 
record and I have no evidence to support 
episode(s) of embolization during or 
after his diving. A diffuse process like 
this is almost certainly due to an 
endocrinologic/metabolic process 
(decreased
testosterone, decreased calcium, 
coumadin-induced bone protein changes, 
familial predisposition) rather than 
multiple focal problems (as would be 
postulated by air embolism,).

The most likely explanation for (the 
veteran)' spinal problems is that he has 
osteoporosis, based on
age (and possibly family history- a very 
strong predictor), certainly made worse 
by cigarette and
cigar smoking and by his coumadin 
therapy. The loss of bone mass led to 
compression fractures of multiple 
vertebral bodies. This diffuse process is 
multi-factorial in causation and 
ubiquitous in our society- there is no 
reason to implicate other causes.

Spondylolisthesis is due to a congenital 
absence of a part of the vertebral body, 
the pars interarticularis, that makes the 
interaction with the next vertebral 
bodies (both above and below) less stable 
and allows the vertebral body to move 
slightly forward (the term for this is 
listhesis). This series of events pre-
disposes to degenerative disease in the 
spine. Compression 
fractures also pre-dispose to 
degenerative disease in the spine.

Scoliosis (curvature of the spine) can be 
congenital and worsen with aging or it 
may be related to degenerative disease 
and compression fractures (with or 
without underlying spondylolisthesis). 
Absent these factors I can see no way 
barotrauma or air embolization could 
cause 
scoliosis.

Lumbosacral spine disability is also 
ubiquitous in our society; it has been 
suggested that 80% or more of all adults 
will at one time or another have low back 
(lumbar) pain severe enough to interfere 
with normal activities at least 
transiently.

Thus, within a reasonable degree of 
medical probability, all of (the 
veteran)' back problems can easily and 
logically be explained by common 
processes that afflict most people; 
nothing related to his prior diving 
experiences or exposures to extreme 
climates or surgeries need be implicated 
in order to explain his current back 
conditions.

  



As service connection is in effect for ischemic brain damage 
due to an air embolus, it is undisputed that the veteran 
sustained an air embolus in service, as he contends.  
However, it does not follow that he developed low back 
disability as a consequence of that incident.  The earliest 
evidence of low back pathology is not shown until about 
30 years following the incident that was said to cause the 
low back disability.  The veteran has averred that his spine 
pathology developed as a consequence of barotrauma which 
occurred during an inservice diving accident. As a physician, 
the veteran is competent to make such a contention and this 
opinion carries a certain probative weight. 

On the other hand, the VA physician who reviewed the 
veteran's case in March 1999 found that the veteran's 
lumbosacral spine disability was unrelated to any barotrauma 
or air embolus.  The Board gives weight to this opinion 
because it was predicated on a review of the entire record 
and on a review of the most recent medical literature dating 
back to 1966.  Further, added to the record in February 2002 
was an opinion from an independent medical expert (IME), a 
specialist in rheumatology and connective tissue research. 
The opinion provided by this IME indicates that he reviewed 
the veteran's medical records from the VA and multiple 
physician evaluations, CTs and MR's, Chest, spine and other 
X-rays, the veteran's hearing testimony, the medical 
literature supplied by the veteran, the medical literature 
search by a previous physician reviewing this case and 
independent medical opinions rendered by outside evaluators. 
It was the conclusion of this IME that none of the various 
conditions affecting the veteran's spine can be attributed to 
the inservice diving incident, but rather are the product of, 
in his words, "common processes that afflict most people." 
Based on the expertise of the IME, his review of all of the 
evidence, and objectivity, his opinion in this matter is 
highly probative.

The medical articles submitted by the veteran tend to show a 
relationship between barotrauma or air embolus on the one 
hand, and ischemic brain damage on the other.  However, as 
indicated above, this is already conceded.  The question is 
whether the low back disability that began, it appears, many 
years following the veteran's last period of active duty is 
related to an incident of service origin such as the air 
embolus.  

The Board concludes, following a thorough review of the 
record, including the most recent IME medical opinion, that 
there is no such relationship and that, as the preponderance 
of the evidence is against the claim, service connection for 
lumbosacral spine disability must, accordingly, be denied. 
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for degenerative joint disease of the 
lumbar spine with scoliosis and sciatica due to air embolus 
is denied.
 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


